Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 68-85 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claim 68, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a power generation system comprising, among other features, 
a turbine assembly comprising a casing defining an inlet in fluid communication with the combustor and an outlet for release of a turbine discharge stream, and
a ratio of a length of the turbine assembly to an average diameter of the blades in the casing being 3.5 to 7, the length defined as a distance substantially between a blade immediately adjacent the inlet and a blade immediately adjacent the outlet.
	In claim 79, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method of power generation comprising, among other features, 
expanding a combustion product stream in a turbine assembly,
the turbine assembly comprising a casing defining an inlet for receiving the combustion product stream and an outlet for release of a turbine discharge stream, the turbine assembly having a ratio of a length of the turbine assembly to an average diameter of the blades being 3.5 to 7, the length of the turbine assembly being defined as a distance substantially between a blade immediately adjacent the inlet and a blade immediately adjacent the outlet.
ii.	Claims 69-78 and 80-85 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	/TODD E MANAHAN/            Supervisory Patent Examiner, Art Unit 3741